

SUCCESSION AGREEMENT
 
This SUCCESSION AGREEMENT (the “Agreement”) is made and entered into as of the
18th day of October, 2011, by and among Michael W. Laphen (the “Executive”) and
Computer Sciences Corporation, a Nevada corporation (the “Company”).  All
capitalized terms used, but not defined, herein shall have the meanings ascribed
to them in the Amended and Restated Management Agreement between the Executive
and the Company, dated as of December 20, 2010 (the “Management Agreement”).
 
WHEREAS, the Executive currently serves as President and Chief Executive Officer
of the Company and as Chairman of the Company’s Board of Directors (the
“Board”);
 
WHEREAS, the Executive and the Company are parties to the Management Agreement
which sets forth the terms and conditions of the Executive’s employment with the
Company;
 
WHEREAS, the Executive and the Company now desire to enter into a mutually
satisfactory arrangement concerning, among other things, the Executive’s
eventual separation from service with the Company, and other matters related
thereto;
 
WHEREAS, subject to the terms and conditions contained herein, the Executive and
the Company agree mutually as follows;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:
 
1. Succession.
 
(a) Termination Date. The Executive hereby acknowledges and agrees that
his  employment with the Company will terminate (such date, the “Termination
Date”) upon the commencement of employment of a successor chief executive
officer of the Company, as appointed by the Board at its sole discretion;
provided, however, that if no successor chief executive officer has commenced
employment by October 31, 2012, the Executive’s employment with the Company
shall terminate on that date.  Except as otherwise explicitly set forth herein,
the terms and conditions set forth in the Management Agreement will continue to
govern the Executive’s employment with the Company.  For the avoidance of doubt,
nothing herein shall limit any rights or obligations of the Executive under the
Management Agreement, and the Executive shall continue to participate in the
Company’s Senior Management and Key Employee Severance Plan (the “KESP”), if
applicable; provided that in the event that any terms of this Agreement conflict
with the terms of the Management Agreement or the KESP, the terms of this
Agreement shall exclusively govern; and further provided that nothing herein
shall result in the payment of duplicate amounts or benefits.
 
(b) Resignation of Officer and Board Positions.  As of the Termination Date, the
Executive shall resign from his positions as (i) the President and Chief
Executive Officer of the Company and any other positions that he may hold within
the Company and its affiliates and (ii) Chairman of the Board, a member of the
Board and a member of any committees of the
 

 
1

--------------------------------------------------------------------------------

 

Board on which he may serve, as well as of the board of directors of any of the
Company’s affiliates.  In addition, upon the request of the Board following the
Board’s determination that, as a matter of general corporate governance, the
positions of Chief Executive Officer and Chairman of the Board be held by
different individuals, the Executive shall resign as Chairman of the Board prior
to the Termination Date.
2. Separation Payments and Benefits.
 
(a) General.  In consideration of the Executive’s service to the Company and the
Executive’s agreement to comply with the terms of this Agreement, the Company
and the Executive mutually agree that his separation from service from the
Company shall be treated as a termination of the Executive’s employment by the
Company without Cause for purposes of the Management Agreement and each other
plan, agreement, policy or arrangement of the Company in which the Executive is
a participant or to which he is a party.
 
(b) Severance Payments and Benefits.  Upon and following (as applicable) the
Termination Date, the Executive shall be entitled to receive the severance
payments and benefits described in Section 6(d) of the Management Agreement
subject to the terms thereof, including, without limitation, the Executive’s
continued compliance with the provisions of Sections 11, 12 and 13 of the
Management Agreement and his execution and non-revocation of a release of claims
in accordance with Section 6(d)(4) of the Management Agreement (collectively,
the “Severance Conditions”); provided, that, for purposes of Section 6(d)(1)(iv)
of the Management Agreement, other than with respect to stock options granted to
the Executive in calendar year 2011, (i) the Executive’s separation from service
on the Termination Date shall be with the consent of the Board, and (ii) the
reference to “two (2) years” with respect to the stock option exercise period
shall be amended to read “five (5) years”.
 
(c) Supplemental Executive Retirement Plan and Excess Plan.  Subject to the
Executive’s compliance with the Severance Conditions, the Executive’s separation
from service on the Termination Date shall be with the consent of the Board for
purposes of the last paragraph of Section 4 of the Management Agreement, and
such paragraph shall be deemed to apply to the Executive’s participation in the
Computer Sciences Corporation Supplemental Executive Retirement Plan No. 2 and
the Computer Sciences Corporation Excess Plan.
 
(d) Vesting of Equity Awards.  Subject to the Executive’s compliance with the
Severance Conditions, the Executive’s separation from service shall be with the
consent of the Compensation Committee of the Board for purposes of the vesting
provisions of the stock option, service-based restricted stock unit and
performance-based restricted stock unit awards held by the Executive and listed
on Exhibit A hereto (the “Equity Awards,” which the parties acknowledge do not
include any such awards granted to the Executive in calendar year 2011).  As a
result, (1) each Equity Award which is a stock option shall, upon the
Termination Date, become fully vested and exercisable; (2) each Equity Award
which is a service-based restricted stock unit shall become fully vested on the
Termination Date and be settled on or as soon as practicable after the
Termination Date; and (3) each Equity Award which is a performance-based
restricted stock unit shall be settled in the manner described in Appendix A of
the applicable award agreement, without pro ration, on (X), as to awards for
which the award agreement contains the defined term “Scheduled Settlement Date,”
on the Scheduled Settlement Date,
 

 
2

--------------------------------------------------------------------------------

 

 and (Y) as to awards for which the award agreement contains the defined term
“Scheduled Redemption Date,” on the Scheduled Redemption Date.  The Executive
and the Company agree that Equity Awards granted in calendar year 2011 which
have not vested in accordance with their terms (without regard to this
Agreement) on or prior to the Termination Date shall automatically be cancelled
upon the Termination Date.


(e) The Executive acknowledges that the payments and benefits to which he
becomes entitled pursuant to this Section 2 and otherwise solely on account of
the termination of his employment shall not be considered in determining his
benefits under any plan, agreement, policy or arrangement of the Company,
including but not limited to pension and other deferred compensation
arrangements.
 
3. Waiver of Certain Rights.  Executive agrees that in consideration of the
benefits and payments set forth in this Agreement, he hereby waives any rights
he may have under the Management Agreement:
 
(a) to receive any new grant of equity awards following the date hereof; and
 
(b)  to resign for Good Reason based on (i) any announcement by the Company of
his resignation, (ii) the recruitment of a new chief executive officer, (iii)
not receiving new grants of equity awards following the date hereof, or (iv) his
resignation or removal as Chairman of the Board prior to the Termination Date
following the Board’s determination that, as a matter of general corporate
governance, the positions of Chief Executive Officer and Chairman of the Board
be held by different individuals.
 
4. Restrictive Covenants; Forfeiture; Effect of Certain Terminations.  For the
avoidance of doubt, and except as specifically otherwise provided hereunder (i)
the Executive shall continue to comply with the terms of any restrictive
covenants and be subject to any forfeiture provisions, in each case as set forth
in any plan, agreement, policy or arrangement of the Company in which the
Executive participates or to which he is a party, including without limitation,
the Management Agreement or any equity plan or award agreements which govern the
terms of the Equity Awards, and the parties acknowledge that such covenants or
provisions shall remain in full force and effect (including any applicable
forfeiture or repayment provisions in the event of breach) following the
Termination Date and (ii) if the Executive’s employment is terminated prior to
the Termination Date by the Company for “cause” or by the Executive without
“good reason” or on account of the Executive’s death or “disability” (as each
quoted term is defined in the Management Agreement or any other plan, agreement,
policy or arrangement of the Company in which the Executive participates or to
which he is a party), the payments and benefits to which the Executive is
entitled on account of such termination pursuant to each such plan, agreement,
policy or arrangement shall be determined without regard to this Agreement.
 
5. Cooperation.  In consideration of the payments and benefits set forth in this
Agreement, the Executive agrees that he shall remain available to the Company
following the Executive’s separation from service (whether or not on the
Termination Date) to provide assistance in transitioning to a new chief
executive officer, complete any pending projects, manage handoff of client
relationships and provide such other advice, expertise or knowledge with respect
to his duties as chief executive officer of the Company as may be reasonably
requested by the
 

 
3

--------------------------------------------------------------------------------

 

Company from time to time.  In addition, the Executive agrees to provide
assistance to the Company and its advisors in connection with any audit,
investigation or administrative, regulatory or judicial proceeding involving
matters within the scope of his duties and responsibilities to the Company
during his employment with the Company, or as to which he otherwise has
knowledge (including, without limitation, being available to the Company upon
reasonable notice for interviews and factual investigations, and appearing at
the Company’s reasonable request to give testimony without requiring services of
a subpoena or other legal process).  In the event that the Company requires the
Executive’s assistance in accordance with this section, the Company shall
reimburse the Executive for reasonable out-of-pocket expenses (including travel,
lodging and meals) incurred by the Executive in connection with such assistance,
subject to reasonable documentation and compliance with the Company’s standard
expense reimbursement policy.


6. Press Release.  The Executive consents to the Company’s issuance of the press
release regarding his departure which is attached hereto as Exhibit B.
 
7. No Mitigation; No Offset.  In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and, such amounts shall not be reduced whether or not the Executive obtains
other employment.
 
8. Tax Withholding.  The Company shall be entitled to withhold from the benefits
and payments described herein all income and employment taxes required to be
withheld by applicable law.
 
9. Notices.  All notices, requests, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the party to whom
such notice is being given as follows:
 
 
As to the Executive:
The Executive’s last address on the books and records of the Company

 
 
With a copy to:
Stephan G. Bachelder

 
 
Bachelder & Dowling, P.A.

 
 
120 Exchange Street

 
 
Portland, Maine 04101

 
 
As to the Company:
Computer Sciences Corporation

 
 
3170 Fairview Park Drive

 
 
Falls Church, Virginia 22042

 
 
Attention:  General Counsel

 
Any party may change his or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.
 

 
4

--------------------------------------------------------------------------------

 



 
10. Successors.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives.  This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns. As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.
 
11. Section 409A.  Notwithstanding anything provided herein, if, upon the advice
of its counsel, the Company determines that any payments or benefits to be
provided to the Executive pursuant to the terms of this Agreement or the
Management Agreement may become subject to the additional tax under Section
409A(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the “Code”) or
any other taxes or penalties imposed under Section 409A of the Code (the “409A
Taxes”) as applicable at the time such payments and benefits are otherwise
required, then: (i) such payments or benefits shall be delayed until the date
that is six months after the date of the Executive’s “separation from service”
(as such term is defined under Section 409A of the Code) with the Company, or
such shorter period that, in the opinion of such counsel, is sufficient to avoid
the imposition of 409A Taxes (the “Payment Delay Period”), and (ii) such
payments (other than a delay in vesting of any Equity Award) shall be increased
by an amount equal to interest on such payments for the “Merrill Lynch U.S.
Corporate, A Rated, 15 + Years Index” (or any successor index, or if neither
exists, the most similar index which does exist) as of December 31 of the year
preceding the year in which the Payments Delay Period commences, compounded
annually.  If any compensation or benefits provided by this Agreement may result
in the application of Section 409A of the Code, the Company shall, in
consultation with the Executive, modify this Agreement in the least restrictive
manner necessary in order to exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A of the Code or
in order to comply with the provisions of Section 409A of the Code, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments and benefits to the Executive.
 
12. Miscellaneous.  This Agreement, and the rights and obligations of the
parties hereto, shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Virginia, except to the extent governed by
federal laws, and shall be construed according to its fair meaning and not for
or against any party.  Any dispute between the parties hereto arising out of or
related to this Agreement will be subject to the dispute resolution provisions
of the Employment Agreement.  If any provision hereof is unenforceable, such
provision shall be fully severable, and this Agreement shall be construed and
enforced as if such unenforceable provision had never comprised a part hereof,
the remaining provisions hereof shall remain in full force and effect, and the
court construing the Agreement shall add as a part hereof a provision as similar
in terms and effect to such unenforceable provision as may be enforceable, in
lieu of the unenforceable provision.  The captions of this Agreement are not
part of the provisions hereof and shall have no force or effect.  This Agreement
may not be amended or modified otherwise than by a written agreement executed by
the parties hereto or their respective successors and legal representatives.  As
used in this Agreement, the term “affiliate” means an entity controlled by,
controlling or under common control with the Company.
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Board of
Directors of the Company has caused this Agreement to be executed by its duly
authorized representative, all as of the date first above written.
 
 
 
 
 
 
/s/ Michael W. Laphen
 
MICHAEL W. LAPHEN
 
COMPUTER SCIENCES CORPORATION
 
/s/ William L. Deckelman, Jr.
 
By:  William L. Deckelman, Jr.
Title:  Vice President, General Counsel and Secretary



 

 
6

--------------------------------------------------------------------------------

 
